COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 VICTOR MANUEL GALLEGOS,                                      No. 08-14-00275-CR
                                               §
                            Appellant,                           Appeal from the
                                               §
 v.                                                        County Court at Law No. 7
                                               §
 THE STATE OF TEXAS,                                        of El Paso County, Texas
                                               §
                            State.                            (TC# 20120C01669)
                                               §

                                           §
                                         ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief
                                           '
until March 12, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                            '
APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Charles L. Roberts, the Appellant’s Attorney, prepare

the Appellant’s brief and forward the same to this Court on or before March 12, 2015.

       IT IS SO ORDERED this 18th day of February, 2015.

                                            PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.